05/13/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 20-0042



                             No. DA 20-0042

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

AUTREE ANIEL PEDERSEN,

           Defendant and Appellant.


                                 ORDER

     Following entry of this Court’s May 11, 2021 Order remanding for

resentencing and dismissing this appeal, Defendant and Appellant

Autree Aniel Pedersen has moved for immediate remittitur. Pedersen

represents that the State of Montana does not oppose this motion. Good

cause appearing,

     IT IS ORDERED that remittitur shall issue immediately.

     The Clerk of this Court is directed to provide immediate notice of

this Order to all counsel of record.




                                                             Electronically signed by:
                                                                     Jim Rice
                                                        Justice, Montana Supreme Court
                                                                   May 13 2021